In a proceeding to validate petitions designating appellant as a candidate in the Democratic Party Primary Election to be held on June 20, 1972 for the public office of Member of the Assembly for the 56th Assembly District and for the party office of State Committeeman for the 56th Assembly District, the appeal is from a judgment of the Supreme Court, Kings County, entered June 9, 1972, which dismissed the petition in the proceeding. Judgment affirmed, without costs. No opinion. Hopkins, Acting P. J., Shapiro, Christ, Brennan and Benjamin, JJ., concur.